Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION




PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: August 5, 2020

DISMISSED

           Appellants have filed a motion to abate and alternatively to dismiss. The motion

acknowledges this court lacks appellate jurisdiction because there is no appealable order. “When

a court lacks jurisdiction, its only legitimate choice is to dismiss.” Johnson v. Johnson, No. 04-19-

00500-CV, 2020 WL 214762, at *4 (Tex. App.—San Antonio Jan. 15, 2020, no pet.) (mem. op.).

We therefore dismiss this appeal.

                                                  PER CURIAM